Title: Samuel A. Otis to Thomas Jefferson, 28 March 1812
From: Otis, Samuel A.
To: Jefferson, Thomas


          
                  Sir 
                   
                     Washing. 
                     28th March 1812
          
                
                
                I had the honor of yours 26th March, and whenever the documents come to hand I will distribute them as requested, and give you notice. I have no doubt they will be interesting. In reply to my frequent enquiries that you 
                  I hear that you continue in the enjoyment of health, that choicest gift of Heaven. May it accompany you thro’ a tranquil old age!
                
          Amongst the various publications by order from our presses, should there be anything that might amuse you, on notice, I will forward it with pleasure.
          I have the honor to be
               
          With respect & esteem Your most humble Sert
                  Sam A Otis
        